Citation Nr: 1709026	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The appellant (Veteran) served on active duty from February 1966 to February 1970, including service in the Republic of Vietnam from September 1967 to October 1968.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a special processing unit known as the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim was subsequently transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania.

The Board remanded the case for further development in August 2012, October 2014, and, most recently, in February 2016.  The case has since been returned for appellate review.  With respect to entitlement to service connection for an eye disability, there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  However, as discussed below, there has not been substantial compliance with the remand instructions with respect to entitlement to service connection for hypertension, so that issue must be remanded.  Stegall, 11 Vet. App. at 271.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The greater weight of the evidence is against a finding that the Veteran's eye conditions either began during or were otherwise caused by his military service, including exposure to herbicide agents (e.g. Agent Orange).


CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in May 2006, July 2008, and May 2009.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In October 2012 and April 2016, VA provided the Veteran with medical examinations with respect to his eye conditions.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In July 2016, VA also obtained a medical opinion with respect to the etiology of the Veteran's eye conditions.  The opinion is thorough and adequately addresses the relevant medical issues.  Id.  The Veteran has not argued that any further examination or opinions are needed with respect to his eye claim.  See January 2017 Written Brief Presentation (indicating the eye claim is ready for decision).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's diagnosed eye conditions are not included in the list of chronic diseases under 38 C.F.R. § 3.309(a), so the Board will not apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology to the claim.

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Agent Orange

The Veteran has claimed that exposure to herbicide agents (e.g. Agent Orange) caused or contributed to one or more of his current eye disabilities.

Diseases associated with exposure to certain herbicide agents (e.g. Agent Orange) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  None of the Veteran's diagnosed eye disabilities are included in the list of the diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, although the Veteran, who served in the Republic of Vietnam during the relevant time period, is presumed to have been exposed to herbicide agents, 38 C.F.R. § 3.307(a)(6)(iii), the presumption of service connection does not apply to his claimed eye disabilities.

The failure of the Veteran to establish entitlement based on the Agent Orange presumption does not necessarily end the Board's discussion.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).  

The Veteran has offered his own lay opinion that there is a causal nexus between the herbicide exposure and his current eye disabilities and/or between his service-connected diabetes and his eye disabilities.  However, determining the existence of any such link would require epidemiological, scientific, and/or medical knowledge and experience.  The record does not reveal that the Veteran has any education, training, or experience that would equip him to conduct the scientific and medical analysis necessary to reach a reliable opinion on causation.  The Board finds that his etiological opinions are not competent evidence of a causal nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

Similarly, the Board may not independently assess the available facts to reach a medical conclusion.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

The medical treatise evidence provided by the Veteran also is not sufficient, by itself, to establish either direct or secondary service connection in the circumstances of this case.  See Sacks v. West, 11 Vet.App. 314, 316-17 (1998) (holding that information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts.").  The articles that the Veteran submitted are, in fact, general in nature, rather than specific to his medical conditions and their causes.  See December 2015 Written Brief Presentation (attaching articles indicating an association between some sorts of eye conditions and diabetes); October 2014 Written Brief Presentation (same).  Moreover, as discussed below, there is medical evidence of record (see July 2016 VA Examiner's Opinion) which analyzes the medical literature in the context of this Veteran's clinical presentation before concluding that there is no etiological link.  The Board assigns the medical literature provided by the Veteran very little probative weight on the medical questions at issue.

Medical Evidence

VA has obtained several medical opinions regarding the relationships between the Veteran's claimed eye conditions and either his diabetes or his in-service exposure to herbicide agents.

In an October 2012 VA examination, the Veteran was diagnosed with diabetes without retinopathy in both eyes and with cataracts in both eyes.  The examiner provided a detailed summary of his examination findings, including that the Veteran's cataracts did not result in a decrease in visual acuity and did not impact his ability to work.  The examiner stated that the cataracts were "not related to the diabetes."  The examiner explained that the cataracts are related to normal aging.  He further stated that the cataracts are not aggravated by the diabetes or caused by an active service incident.

In April 2016, VA obtained a medical opinion based on review of the claims file (including the Veteran's medical records).  The examiner noted that the most recent eye examination in the medical records documented cataract surgery on the right eye (with an implant) and an age-related cataract in the left eye.  See, e.g., November 2015 VA Ophthalmology Note (documenting current condition of the Veteran's eyes and noting history).  The examiner opined that the bilateral cataracts were not causally or etiologically related to the Veteran's military service, including his conceded exposure to herbicide agents.  The examiner also opined that the bilateral cataracts were less likely than not caused by or permanently aggravated by the Veteran's service-connected diabetes.  The examiner explained that cataracts are a natural aging process of the lenses.  He stated that although cataracts can progress at an increased rate with various system disorders, including diabetes, the Veteran's cataracts are most likely caused by aging as his cataracts "are age appropriate for this Veteran."  He also noted that his opinion was generally based on the medical record review and his clinical knowledge.

VA obtained another, more thorough, medical opinion in July 2016.  The VA examiner provided a basic overview of the relevant service treatment records and noted that he reviewed the entire claims file.  The examiner noted that the Veteran had no evidence of diabetic retinopathy and current diagnoses of dry eye, status post phacoemulsification and placement of intraocular lens implant in the right eye for a visually significant (nuclear sclerotic) NS cataract, and a not visually significant nuclear sclerosis and sub-capsular cataract in the left eye.  The examiner concluded that the diagnosed eye conditions were less likely than not causally or etiologically related to his military service, including conceded exposure to herbicide agents.  He further opined that it was less likely than not that the Veteran's eye disabilities were caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus.  The examiner provided an extensive (three page) rationale.  In the rationale he discussed the current findings contained in the medical records, the prior April 2016 medical opinion, and a number of relevant medical treatises and journal articles.  The examiner also noted that the Veterans and Agent Orange: Update 2014 concluded that there was inadequate or insufficient evidence to determine whether there is an association between exposure to herbicide agents and eye conditions.  The examiner further explained that, although there is an association between diabetes and the development of certain eye disorders (to include retinopathy and cataracts), the medical literature does not indicate an association between diabetes and "nuclear sclerosis cataracts, which was the cataract type for which the Veteran had surgery on his right eye."  The examiner also noted that the Veteran had two types of cataracts in his left eye, both of which are "most commonly age-related, but sub-capsular cataracts are increased in diabetics."  The examiner noted the absence of diabetic retinopathy and opined:  "Attributing his left eye sub-capsular cataract to his...diabetes, considering his age and absence of diabetic retinopathy, cannot be supported."

The record also contains a December 2005 private opinion letter.  The physician notes that the Veteran was exposed to herbicide agents and "has developed some blurring of his vision which has been happening off and on since his exposure."  The physician opined:  "This [exposure] may have contributed to his hypertension, diabetes, and coronary artery disease."  He made no further statement regarding any connection to an eye condition and, importantly, provided no diagnosis of an eye condition.

Analysis

With respect to direct service connection, an in-service event (exposure to herbicide agents) and current eye disabilities (e.g. dry eyes, cataracts) are established.  Therefore, the remaining element necessary to establish service connection is a causal nexus between the in-service event or disease and a current eye disability.  Shedden, 381 F.3d at 1167.

As noted above, the Veteran's own opinions are not competent evidence on this issue.  The only opinion that is somewhat supportive is the December 2005 private opinion letter, but it merely notes occasional blurring of his vision that happened "off and on" since his presumed exposure to herbicide agents with no discussion of the underlying diagnosis and no opinion regarding a connection to herbicide exposure.  The Board finds it significant that the physician failed to include the blurry vision or any eye condition when he listed the conditions to which herbicide agents "may have contributed."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  The Board assigns no probative weigh to the December 2005 private opinion letter with respect to the eye claim.

The remaining opinions are all against the Veteran's direct service connection claim.  The October 2012, April 2016, and July 2016 VA examiner opinions are all against finding that the Veteran's diagnosed eye conditions are related to exposure to herbicide agents.  The Board assigns very little probative weight to the October 2012 and April 2016 opinions as both simply identify aging as the most likely cause.  An opinion without a rationale is entitled to little or no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative weight of an opinion comes from its reasoning).  However, the July 2016 VA examiner provided a detailed analysis of the disease process relying on extensive medical literature (including the most recent IOM update on the effects of herbicide agents) and explained the basis for his conclusion that exposure to herbicide agents was most likely not a contributing factor.  The Board assigns the July 2016 VA examiner's opinion substantial probative weight.  Nieves-Rodriguez, 22 Vet.App. at 304.

Therefore, even though herbicide exposure is presumed in the instant case, the preponderance of the evidence is against service connection as due to herbicide exposure.  See Combee, 34 F.3d at 1040.

The Veteran has not identified any other in-service injury or disease that may be associated with his current eye disabilities.  Therefore, the Board has no evidentiary basis to conclude, in the absence of any input from the Veteran, whether there might have been some in-service injury or disease other than herbicide exposure that could be associated with his current eye disabilities.

With respect to secondary service connection, the Veteran is service-connected for diabetes and diabetes is known to be associated with some eye disorders.  See December 2015 Written Brief Presentation (attaching articles); October 2014 Written Brief Presentation (same); July 2016 VA Examiner Opinion.  However, the July 2016 VA examiner provided a very thorough analysis of the relevant medical literature which indicates that nuclear sclerosis cataracts (present in both left and right eyes) are not associated with diabetes.  Moreover, the examiner provided a thorough explanation for his conclusion that the sub-capsular left eye cataract was not caused by and had not been permanently aggravated by the Veteran's diabetes.  In particular, the examiner noted that the Veteran did not have diabetic retinopathy and the particular clinical onset of the Veteran's sub-capsular  cataract in the left eye was consistent with the aging process.  The Board assigns the July 2016 VA examiner's opinion significant probative weight against the Veteran's claim.  Nieves-Rodriguez, 22 Vet.App. at 304.

Although there is medical literature noting a general association between diabetes and eye disorders, that medical literature is too general to warrant any probative weight in favor of the Veteran's claim.  See Sacks, 11 Vet.App. at 316-17.  This is particularly so in light of the July 2016 VA examiner's discussion of that and other relevant medical literature in the context of the specific facts of this case.  See, e.g., Owens, 7 Vet. App. at 433.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for an eye disability, including as due to exposure to herbicide agents and/or as secondary to service-connected disabilities, is denied.


ORDER

Entitlement to service connection for an eye disability, to include as secondary to service-connected type II diabetes mellitus, is denied.


REMAND

In October 2014 and again in February 2016, the Board remanded this matter with instructions to obtain medical opinions regarding the etiology of the Veteran's hypertension.  As noted in the February 2016 remand, the prior opinions were inadequate.  Similarly, the March 2016 VA examination resulted in an opinion with little supporting rationale and no discussion of the medical literature provided by the Veteran in support of his claim.  The Board specifically instructed the AOJ to obtain an opinion that included a discussion of that medical literature.

The matter must be remanded to obtain an adequate opinion and to ensure compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records including any such records reflecting treatment at the Orlando VA Medical Center from July 2015 to the present.

2.  The entire claims file should be reviewed by a VA examiner for a clarifying opinion as to the etiology of the Veteran's hypertension.  A new examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination and/or testing of the appellant deemed necessary, the examiner should address the following:

a.  Is it at least as likely as not that that the Veteran's hypertension is causally or etiologically related to his military service, including conceded exposure to herbicide agents (e.g. Agent Orange)?

In rendering this opinion, it would be helpful if the examiner discussed the relevance, if any, of the National Academy of Science's Institute of Medicine's "Veterans and Agent Orange:  Update 2010" which concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.

b.  If the answer to (a) is negative, is it at least as likely as not that his hypertension was either caused by or permanently aggravated by his service-connected disabilities, including diabetes mellitus and coronary artery disease.

In rendering this opinion, the examiner must address the contentions and medical literature submitted by the Veteran's representative in October 2014 and in December 2015 (i.e., that hypertension commonly occurs in diabetics without abnormal renal function).

The examiner must provide a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should explain why an opinion cannot be made without speculating.

3.  Then, readjudicate the issues on appeal.  If either of the issues remains denied, provide the appellant with a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


